Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed March 24, 2021 in reply to the Non-final Office Action mailed October 5, 2020. Claim 1 has been amended; claims 8 has been canceled; and claim 10 has been newly added. Claims 1-7, 9, and 10 are pending in the application. 
Obviousness-Type Double Patenting (I-III)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26, 40, and 41 of copending Application No. 15/364,966 (claims filed October 24, 2019). 
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-
Claims 24-26, 40, and 41 of U.S. Patent Application No. 15/364,966 disclose a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the very same composition, with the instant application claiming the composition as a “product-by-process” and describing the process steps by which the composition is necessarily manufactured, while the copending application, claiming the very same product itself, does not further limit the process by which the composition is manufactured. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
II. Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-30 of copending Application No. 15/874,521 (claims filed July 15, 2019). 
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3, which composition is made by the process of forming a homogenous solution including all requisite elements, save the halobetasol, in a single batch vessel at a temperature of 55-75C while minimizing evaporative losses, cooling the homogenous solution to 40-55C, adding halobetasol to the cooled homogeneous solution while maintaining temperature at 40-55C, filling an aerosol canister with the homogeneous solution while maintaining the temperature at 40-50C, and charging the canister with propellant.
Claims 22-30 of U.S. Patent Application No. 15/874,521 disclose a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the very same composition, with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
III. Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 15/874,610 (claims filed January 18, 2018). 
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3, which composition is made by the process of forming a homogenous solution including all requisite elements, save the halobetasol, in a single batch vessel at a temperature of 55-75C while minimizing evaporative losses, cooling the homogenous solution to 40-55C, adding halobetasol to the cooled homogeneous solution while maintaining temperature at 40-55C, filling an aerosol canister with the homogeneous solution while maintaining the temperature at 40-50C, and charging the canister with propellant.

Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of the copending application defines an aliphatic alcohol as e.g. 40-60 wt% ethyl alcohol, a can corrosion inhibitor as e.g. less than 0.0005 wt% benzoic acid, and so forth such that the scope of the composition produced by the copending application covers a composition that is the very same or at least is patentably indistinct from the instantly claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 are directed to a composition “in an aerosol canister with a propellant”, and first defines the actual composition as including elements a)-h) (i.e. in claim 1) and a)-g) (i.e. in claim 10), which do not include the aerosol canister or the propellant, and then stipulates in a wherein clause that “the composition and the propellant are placed in an aerosol canister”.  One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the composition being claimed. One option is the composition comprising elements a-h or a-g. Another option is the composition comprising elements a-h or a-g and a propellant. Another option is the composition comprising elements a-h or a-g and a propellant and the canister. The stipulation that “wherein the composition and the propellant are placed in an aerosol canister” would imply that the composition itself (i.e. the claimed composition) and the propellant are two distinct entities, and that the wherein clause is directed to an intended use of the composition. Alternatively, the same wherein clause could be construed as a “product-by-process” limitation, in which case the final claimed product could be construed as including the propellant and the canister. However, the claim does provide a set of product-by-process claims, which appear to be limited to manufacturing the composition comprising elements a-h or a-g. 
***For examination, the claim is being interpreted as the actual composition being claimed is limited to elements a)-h) (i.e. for claim 1) or a)-g) (i.e. for claim 10) and does not include the propellant or the aerosol canister. 
Claims 2-7 and 9 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent No. 6,126,920), in view of Lins (U.S. Patent No. 5,167,950), and Bernhard et al. (J Am Acad Derm. 1991; 25(6): abstract).
Applicant Claims
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol (i.e. a corticosteroid); 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jones et al. disclose a high alcohol content foamable composition for topical application comprising e.g. 0.05-0.2 wt% corticosteroid, 57.79 wt% ethyl alcohol, 0.5 wt% octadecan-1-ol (i.e. cetostearyl alcohol), a surface active agent, 2 wt% propylene glycol, 33.69 wt% water, from 0 up to 3 wt% benzoic acid (i.e. as a corrosion inhibitor) depending on the nature of the canister, and 3-5 wt% propellant; wherein the pH is 4.0-5.0 (abstract; Col. 2, lines 13-29, 35-68; Col. 3, lines 1, 5-22, 29-30, 41-42; Col. 4, lines 21-33, 51-59; example).

Bernhard et al. disclose that halobetasol (i.e. a corticosteroid), when administered in a composition at 0.05 wt%, is highly efficacious at treating psoriasis in a subject in need thereof without evidence of causing systemic adverse side effects, without skin atrophy, and without evidence of significant risk (abstract).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jones et al. do not explicitly disclose that the foamable composition contains Emulsifying wax NF and polyoxyl 20 cetostearyl ether, and that the corticosteroid is halobetasol. These deficiencies are cured by the teachings of Lins and Bernhard et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the instant application was filed to combine the respective teachings of Jones et al., Lins, and Bernhard et al., outlined supra, to devise Applicant’s claimed composition. 
et al. disclose a high alcohol content foamable composition for topical administration comprising e.g. a corticosteroid, ethyl alcohol, water, octadecan-1-ol (i.e. cetostearyl alcohol), a surface active agent, and a propellant; wherein the propellant is e.g. butane/propane, and the application of the composition results in the production of a mousse-like foam and can be topically applied to treat psoriasis. Since Lins discloses that high alcohol content foamable compositions for topical administration can employ e.g. Polawax as a surface active agent and RITAPRO 300 (i.e. a combination of cetostearyl alcohol with ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether)) as a nonionic surfactant stabilizer system to impart greater stability and a translucent and homogeneous character to such a composition employing C2-C6 hydrocarbon propellants and to facilitate the production of a creamy mousse-like foam; and since Bernhard et al. disclose that 0.05 wt% halobetasol (i.e. a corticosteroid), topically administered to a subject, can successfully treat psoriasis without evidence of systemic adverse side effects, without skin atrophy, and without evidence of significant risk; one of ordinary skill in the art would be motivated to employ Polawax as a surface active agent, to further include ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether), and to employ halobetasol (i.e. a corticosteroid) in the Jones et al. composition, with the reasonable expectation that the resulting composition will be stable, and upon topical application to a subject in need thereof will produce a creamy mousse-like foam and will successfully treat psoriasis without adverse side effects or significant risk.
Since one of ordinary skill in the art, by following the cited prior art, would be led to a method of treating a subject having psoriasis by administering a composition that is the same as the instantly claimed composition, it follows that since the composition is 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that the present claims “require, inter alia, that the foamable halobetasol formulation is shelf stable regardless of whether the composition is void of a buffer”, that “this is in stark contrast to Jones’s teaching that a buffer is required for stability of the composition”, that “benzoic acid alone is not a buffer”, “a corrosion inhibitor is not a buffer”, and “the miniscule required amount of benzoic acid provides no real buffer ability”; that “Jones found it unexpectedly necessary to buffer the composition to stabilize the active” while “the claimed components provide stability of the halobetasol even without a buffer”; and thus “Jones should be recognized to teach away from the claimed subject matter”. 
The Examiner, however, would like to point out the following:
not necessarily exclude a buffer. As noted repeatedly in prior Office Actions over the course of prosecution in this application, Applicant cannot base the patentability of their claimed composition on stability in the absence of a buffer of they don’t necessarily exclude a buffer. 
2. If the prior art discloses a composition comprising A, B, C, and D, and discloses that element D is necessary for stability, U.S. Patent law provides that Applicant may be able to patent a composition comprising A, B, and C, excluding D, by showing that the composition necessarily excluding D is unexpectedly just as stable (or even more stable) compared to the prior art composition necessarily including D. 
3. However, in stark contrast, if the prior art discloses a composition comprising A, B, C, and D, one cannot patent a composition comprising A, B, C, and D merely by pointing out that D is not actually required for the stability, even if the prior art says that it is. There is no precedent for this in U.S. Patent law, nor should there ever be such a precedent. 
4. In this case, Applicant’s claims do not necessarily exclude a buffer. Hence, Applicant’s arguments about the unexpected stability in the absence of a buffer are effectively irrelevant. Moreover, whether or not benzoic acid is a buffer agent, and whether or not the requisite claimed amount of benzoic acid is ever sufficient for a buffer effect, is also irrelevant. 
5. Jones did not specifically test halobetasol stability, and the present claims do not necessarily exclude a buffer, so Jones certainly does not “teach away”. 
ii) Applicant contends that “the claimed subject matter provides unexpected benefits” since the “halobetasol compositions” exhibit “enhanced pH stability and…superior clinical efficacy without need for a buffer”. 
The Examiner, however, would like to point out the following:
1. Applicant does not provide actual data relevant to their assertion, and does not specify “compared to what”. 
2. Presumably, Applicant is comparing the claimed composition without a buffer to the claimed composition with a buffer. But Applicant never establishes with any hard evidence and statistics that the claimed composition without a buffer is superior to the claimed composition with a buffer. Indeed, as noted, Applicant does not appear to provide any actual data at all. 
3. More fundamentally, however, Applicant is comparing a composition that falls within the scope of the present claims with another composition that also falls within the scope of the present claims, which cannot serve as the basis for unexpected results sufficient to overcome the prima facie case of obviousness made. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DAVID BROWE/Primary Examiner, Art Unit 1617